Case 3:19-cv-01923-W-KSC Document 24-2 Filed 01/15/21 PageID.492 Page 1 of 47



  1    MATTHEW L. GREEN, Bar No. 227904
       matthew.green@bbklaw.com
  2    WHITNEY R. BLACKHURST, Bar No. 295239
       whitney.blackhurst@bbklaw.com
  3    BEST BEST & KRIEGER LLP
       655 West Broadway, 15th Floor
  4    San Diego, California 92101
       Telephone: (619) 525-1300
  5    Facsimile: (619) 233-6118
  6    Attorneys for Defendant
       OMNI HOTELS MANAGEMENT
  7    CORPORATION
  8
  9                                UNITED STATES DISTRICT COURT
 10                             SOUTHERN DISTRICT OF CALIFORNIA
 11
 12    ALLEN HARVEY ABOLAFIA,                    Case No. 19-cv-01923-W-KSC
                                                 Judge: Hon. Thomas J. Whelan
 13                       Plaintiff,
                                                 DECLARATION OF DUSTIN IRWIN
 14              v.                              IN SUPPORT OF MOTION FOR
                                                 SUMMARY JUDGMENT
 15    OMNI HOTELS MANAGEMENT
       CORPORATION; and DOES 1 TO                Date: March 1, 2021
 16    20, inclusive,                            Dept.: Courtroom 3C (3rd Floor)
 17                       Defendants.
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                              DECL. OF DUSTIN IRWIN IN SUPP.
      61746.00003\33075613.1                   -1-                      OF MOT. FOR SUMM. J.
                                                                           19-CV-01923-W-KSC
Case 3:19-cv-01923-W-KSC Document 24-2 Filed 01/15/21 PageID.493 Page 2 of 47



  1            I, Dustin Irwin, declare as follows:
  2            1.        I have personal knowledge of the following facts and if called to testify,
  3   I would and could testify competently thereto.
  4            2.        I have worked in the golf industry for more than 28 years, have extensive
  5   experience with some of the finest brands and destinations in golf in North America,
  6   and have been a PGA Class “A” Member since 2003. My background includes senior
  7   leadership positions in golf operations, sales, marketing, training, golf course
  8   maintenance, golf course construction, and facility openings.
  9            3.        In May 2017, I was appointed the Director of Golf Operations at the
 10   Omni La Costa Resort & Spa (“Resort”) in the City of Carlsbad in northern San
 11   Diego County. As the Director of Golf Operations, I supervised all golf-related
 12   programs, the two championship 18-hole golf courses at the Resort, and all golf staff,
 13   among other responsibilities. Since July 2018, I have been the Director of the Club
 14   at La Costa (“Club”). The Club offers golf, tennis, health, fitness, and social facilities
 15   and activities with the Resort. The Club’s golf facilities include the two 18-hole golf
 16   courses: the North Course and the South Course, which are respectively known as
 17   the Champions and Legends Courses. As the Club Director, I oversee all of the
 18   facilities, activities, and staff at the Club, among other responsibilities.
 19            4.        As the Club Director, I am also familiar with the Club’s records relating
 20   to individual members of the Club. In or about late January 2007, Plaintiff Allen
 21   Harvey Abolafia (“Plaintiff”) applied for and obtained a Signature Membership at
 22   the Club, which was accompanied by payment of a $15,000 deposit. A true and
 23   correct copy of Plaintiff’s Signature Sport Membership Application dated January
 24   25, 2007, is attached as Exhibit “4” to the transcript of the deposition of Allen Harvey
 25   Abolafia (“Abolafia Transcript”).
 26            5.        The Club’s records also include other records that were prepared in
 27   connection with the initiation of Plaintiff’s membership at the Club. These materials
 28   include the Member Status Worksheet dated January 26, 2007, a true and correct
                                                                       DECL. OF DUSTIN IRWIN IN SUPP.
      61746.00003\33075613.1                        -2-                          OF MOT. FOR SUMM. J.
                                                                                    19-CV-01923-W-KSC
Case 3:19-cv-01923-W-KSC Document 24-2 Filed 01/15/21 PageID.494 Page 3 of 47



  1   copy of which is attached hereto as Exhibit “A”; the New Member Processing Form
  2   dated January 26, 2007, a true and correct copy of which is attached hereto as Exhibit
  3   “B”; the New Member Checklist, a true and correct copy of which is attached hereto
  4   as Exhibit “C”; a photocopy of two checks issued by Plaintiff totaling $15,000, dated
  5   January 25, 2007, a true and correct copy of which is attached hereto as Exhibit “D”;
  6   and a letter dated February 14, 2007, welcoming Plaintiff as a new member at the
  7   Club, a true and correct copy of which is attached hereto as Exhibit “E”.
  8            6.        At the time Plaintiff became a member, the Club offered multiple types
  9   of memberships that were detailed in the Signature Membership Plan, Amended and
 10   Restated March, 2006 (“Membership Plan”). A true and correct copy of the
 11   Membership Plan is attached as Exhibit “3” to the Abolafia Transcript.
 12            7.        At the time Plaintiff became a member, membership at the Club was
 13   also governed by the 2006 Amended and Restated Rules and Regulations (“Rules
 14   and Regulations”), which became effective March 1, 2006. A true and correct copy
 15   of the Rules and Regulations is attached as Exhibit “5” to the Abolafia Transcript.
 16            8.        Attached as Exhibit “2” to the Abolafia Transcript is a true and correct
 17   copy of a State of the Club letter issued to the Club’s members in late 2006, which
 18   included an update regarding membership pricing, dues, and fees for 2007.
 19            9.        In or about early August 2007, Plaintiff upgraded his membership,
 20   which required payment of an additional $33,500 deposit. Attached hereto as Exhibit
 21   “F” is a true and correct copy of the Member Status Worksheet dated July 31, 2007,
 22   relating to Plaintiff’s membership upgrade.
 23            10.       Effective March 1, 2011, the Club adopted bylaws that further govern
 24   membership in the Club. A true and correct copy of these bylaws, identified as the
 25   Amended and Restated Membership Bylaws (“Bylaws”), is attached as Exhibit “H”
 26   hereto.
 27            11.       As a member of the Club, Plaintiff enjoys the use of the Club Facilities,
 28   which generally consist of the two golf courses, tennis courts, the health and fitness
                                                                      DECL. OF DUSTIN IRWIN IN SUPP.
      61746.00003\33075613.1                        -3-                         OF MOT. FOR SUMM. J.
                                                                                   19-CV-01923-W-KSC
Case 3:19-cv-01923-W-KSC Document 24-2 Filed 01/15/21 PageID.495 Page 4 of 47



  1   center, and swimming pools, among other privileges. Plaintiff’s membership at the
  2   Club is governed by the membership documents, which include the Membership
  3   Plan, Rules and Regulations, and Bylaws. These governing membership documents
  4   are available at any time upon the request of a member of the Club.
  5            12.       I am informed and believe that the above-captioned action relates to an
  6   incident involving Plaintiff that occurred on the Legends Course between the sixth
  7   hole and the seventh tee box on August 29, 2018. Situated on the golf cart path
  8   between the sixth hole and the seventh tee box of the Legends Course is an arched
  9   concrete bridge that crosses over a culvert. Construction of the bridge was completed
 10   on or about May 1, 2017, after the prior wooden bridge washed out in a storm earlier
 11   that year. Attached hereto as Exhibit “G” are true and correct copies of photographs
 12   depicting the concrete bridge. Attached as Exhibit “6” to the Abolafia Transcript is a
 13   true and correct copy of a photograph of the culvert after the old wooden bridge
 14   washed out in early 2017.
 15            13.       Attached as Exhibit “10” to the Abolafia Transcript is a true and correct
 16   copy of a computer printout reflecting each round of golf that Plaintiff played at either
 17   of the Club’s two golf courses between February 2, 2017, and December 15, 2018.
 18   In the second column of the printout, the notation “LEG” refers to the Legends
 19   Course, while the notation “CHA” refers to the Champions Course. Based on this
 20   printout, following the construction of the bridge, Plaintiff played golf on the
 21   Legends Course on 91 occasions between May 11, 2017, and August 28, 2018, the
 22   day before the incident in question occurred.
 23            14.       Attached as Exhibit “8” to the Abolafia Transcript is a true and correct
 24   copy of two invoices issued to Plaintiff regarding green fees for playing golf on the
 25   Legends Course on August 29, 2018, one of which reflects $85.00 was paid for a
 26   guest of Plaintiff, and the other of which shows no green fee was due for Plaintiff.
 27   Attached as Exhibit “9” to the Abolafia Transcript is a true and correct copy of a
 28   receipt dated August 29, 2018, reflecting an $85.00 fee for Plaintiff’s guest to rent a
                                                                      DECL. OF DUSTIN IRWIN IN SUPP.
      61746.00003\33075613.1                        -4-                         OF MOT. FOR SUMM. J.
                                                                                   19-CV-01923-W-KSC
Case 3:19-cv-01923-W-KSC Document 24-2 Filed 01/15/21 PageID.496 Page 5 of 47



  1    golf cart.
  2             15.       Attached as Exhibit "11" to the Abolafia Transcript is an Incident
  3   Report prepared by Omni staff dated August 29, 2018, regarding the incident
  4   involving Plaintiff on the same date at 10:23 a.m. The Incident Report includes a
  5   photograph of a the bridge, the culvert running under the bridge, and a golf cart
  6   parked at the bottom of the downward slope of the bridge. I have reviewed the digital
  7   JPEG file of said photograph, and, according to the file's properties, the photograph
  8   was taken on August 29, 2018, at 10:27 a.m.
  9             16.      As the Club Director, I am one of the custodians of records for the
 10   Club's records. The documents and records referenced in this declaration,
 11   specifically Exhibits "2" through "6" and "8" through "11" to the Abolafia Transcript
 12   and Exhibits "A" through "H" hereto, were made at or near the time by, or from
 13   information transmitted by, someone with knowledge; they were kept in the course
 14   of a regularly conducted activity of the Club; and they were made as part of a regular
 15   practice of such activity.
 16             I declare under penalty of perjury that the foregoing is true and correct.
 17             Executed this          day of January, 2021, at Carlsbad, California.
 18
 19
 20                                                     DUSTIN IRWIN
 21
 22
 23
 24
25
26
27
28

                                                                     DECL. OF DUSTIN IRWIN IN SUPP.
      61746.00003\33075613.1                       -5                          OF MOT. FOR SUMM. J.
                                                                                  19-CV-01923-W-KSC
Case 3:19-cv-01923-W-KSC Document 24-2 Filed 01/15/21 PageID.497 Page 6 of 47




                      EXHIBIT A
Case 3:19-cv-01923-W-KSC Document 24-2 Filed 01/15/21 PageID.498 Page 7 of 47




                                                                       A-1
Case 3:19-cv-01923-W-KSC Document 24-2 Filed 01/15/21 PageID.499 Page 8 of 47




                      EXHIBIT B
Case 3:19-cv-01923-W-KSC Document 24-2 Filed 01/15/21 PageID.500 Page 9 of 47




                                                                       B-1
Case 3:19-cv-01923-W-KSC Document 24-2 Filed 01/15/21 PageID.501 Page 10 of 47




                                                                        B-2
Case 3:19-cv-01923-W-KSC Document 24-2 Filed 01/15/21 PageID.502 Page 11 of 47




                       EXHIBIT C
Case 3:19-cv-01923-W-KSC Document 24-2 Filed 01/15/21 PageID.503 Page 12 of 47




                                                                        C-1
Case 3:19-cv-01923-W-KSC Document 24-2 Filed 01/15/21 PageID.504 Page 13 of 47




                       EXHIBIT D
Case 3:19-cv-01923-W-KSC Document 24-2 Filed 01/15/21 PageID.505 Page 14 of 47




                                                                        D-1
Case 3:19-cv-01923-W-KSC Document 24-2 Filed 01/15/21 PageID.506 Page 15 of 47




                       EXHIBIT E
Case 3:19-cv-01923-W-KSC Document 24-2 Filed 01/15/21 PageID.507 Page 16 of 47




                                                                        E-1
Case 3:19-cv-01923-W-KSC Document 24-2 Filed 01/15/21 PageID.508 Page 17 of 47




                       EXHIBIT F
Case 3:19-cv-01923-W-KSC Document 24-2 Filed 01/15/21 PageID.509 Page 18 of 47




                                                                        F-1
Case 3:19-cv-01923-W-KSC Document 24-2 Filed 01/15/21 PageID.510 Page 19 of 47




                       EXHIBIT G
Case 3:19-cv-01923-W-KSC Document 24-2 Filed 01/15/21 PageID.511 Page 20 of 47




                                                                                 G-1
Case 3:19-cv-01923-W-KSC Document 24-2 Filed 01/15/21 PageID.512 Page 21 of 47




                                                                                 G-2
Case 3:19-cv-01923-W-KSC Document 24-2 Filed 01/15/21 PageID.513 Page 22 of 47




                                                                                 G-3
Case 3:19-cv-01923-W-KSC Document 24-2 Filed 01/15/21 PageID.514 Page 23 of 47




                                                                                 G-4
Case 3:19-cv-01923-W-KSC Document 24-2 Filed 01/15/21 PageID.515 Page 24 of 47




                                                                                 G-5
Case 3:19-cv-01923-W-KSC Document 24-2 Filed 01/15/21 PageID.516 Page 25 of 47




                       EXHIBIT H
    Case 3:19-cv-01923-W-KSC Document 24-2 Filed 01/15/21 PageID.517 Page 26 of 47




O




                                 '


                     LA                   Øi          T A'
                          AMENDED AND RESTATED
                           MEMBERSHIP BYLAWS




O
                                                                            EXHIBIT
                                                                    H-1
        Case 3:19-cv-01923-W-KSC Document 24-2 Filed 01/15/21 PageID.518 Page 27 of 47




    O                                           THE CLUB AT LA COSTA®
                                                AMENDED AND RETATED
                                                 MEMBERSHIP BYLAWS



             NO PERSON IS AUTHORIZED TO GIVE ANY INFORMATION OR MAKE ANY ORAL
             OR WRITTEN REPRESENTATIONS NOT CONTAINED IN THESE MEMBERSHIP
             BYLAWS AND THE DOCUMENTS REFERENCED HEREIN AND, IF GIVEN OR MADE,
             SUCH INFORMATION MUST NOT BE RELIED UPON AS HAVING BEEN AUTHORIZED
             BY THE CLUB.   IN THE EVENT OF A CONFLICT BETWEEN THE TERMS OF
             MEMBERSHIP CONTAINED IN THESE MEMBERSHIP BYLAWS, ANY RULES AND
             REGULATIONS, ANY CANDIDATE APPLICATION AND ANY OTHER PRINTED
             MATERIALS, THESE MEMBERSHIPBYLAWS SHALL GOVERN.


                                           ARTICLE I. CLUB INFORMATION

             Section   1.1.   Name   and Address.


             The name of this club is The Club at La Costa® (the "Club"). The Club is operated by LC
             Country Club, Inc., a Delaware Corporation (the "Operator"), and is owned by the owner of La
             Costa Resort and Spa (the "Owner"). The address of the Club is 2100 Costa Del Mar Road,
    O        Carlsbad, California, 92009.

             Section   1.2.   Membership Svlaws.

             These Amended and Restated Membership Bylaws (the "Bylaws") amend, supersede and replace
             in their entirety any prior bylaws of the Club and set forth the terms and privileges of
             membership in the Club and the policies and procedures under which the Club is operated.
             These Bylaws are subject to change from time to time in the sole and absolute discretion of the
             Operator.

             Section   1.3.   Purpose.

             The purpose of the Club is to operate as a semi-private club for the social and recreational
             benefit of its members (the "Members"). The foregoing shall not limit the conduct of business at
             the Club by Operator as Operator determines in its discretion.

             Section   1.4.   Ownership   and   Management.

            The Club shall be managed solely by the Operator and the General Manager of the Club
            ("General Manager") selected by the Operator from time to time. The Club is not an equity club,
            and no Member shall, by virtue of being a Member, be an owner or partner of the Club or of the
            Operator or have any ownership or equity right or interest in the Club or any of the assets of the
            Club or the Owner.


    O                                                                                                        l




                                                                                                H-2
I
    Case 3:19-cv-01923-W-KSC Document 24-2 Filed 01/15/21 PageID.519 Page 28 of 47
                                  e                                             e


O
         Section 1.5.   Rules and   Regulations.

         The Operator may establish and amend from time to time rules and regulations ("Rules and
         Regulations") for the control and operation of the Club and its Facilities (as defined in Section
         2.1) and for the conduct and attire of Members while using the Club. The Rules and Regulations
         and any future amendments thereto shall become effective immediately upon the posting of a
         copy in the Club, or by posting on the Club's website, or upon to their delivery to Members. The
         Facilities are not owned by the Club, but are owned by the Owner. The Club has a non-exclusive
         right to use the Facilities.

                                            ARTICLE II. FACILITIES

         Section 2.1.   Availability of Facilities.

        The Club's facilities consist of two 18-hole golf courses, workout facilities, tennis courts,
        swimming pools, social areas and related amenities (the "Facilities") of La Costa Resort and Spa
        (the "Resort"). Each of the Owner and the Operator reserves the right, in its sole and absolute
        discretion, to discontinue or modify operation of any or all of the Facilities or any other use
        privileges, including use privileges at other clubs and locations ("various use privileges"); to sell
        or otherwise dispose of the Facilities; to make any other changes in the terms and conditions of
        membership, including the use of the Facilities or the various use privileges available for use by
        Members. The Operator's right to use the Facilities is conditioned upon the Facilities being
O       made available by the Owner. Use of the Facilities and the various use privileges may be
        discontinued, restricted or reserved from time to time as determined by the Owner or the
        Operator and such discontinuance, restriction or reservation shall not result in any reduction or
        abatement of membership dues, unless otherwise determined by the Operator in its sole
        discretion. The Owner or the Operator may extend privileges of the Club, the right to use the
        Facilities and the various use privileges to such other persons and upon such terms as the Owner
        or the Operator may from time to time prescribe.


        Section 2.2.    Board of Governors.

        A Board of Governors comprised of Members of the Club may be formed at a time deemed
        appropriate by the Owner. The Board of Governors shall, upon request by the General Manager,
        provide advice and counsel as to the operation and as to the Rules and Regulations of the Club.
        The General Manager of the Club, as representative of the Owner, shall have the sole right to
        appoint the members of a Board of Governors, or set forth a method or methods for the election
        of the Board of Governors in the Rules and Regulations. The Rules and Regulations may also
        provide for the number of persons who sit on the Board of Governors, the length of service, the
        formation of committees, and other matters affecting the composition and operation of the Board
        of Governors. If the Rules and Regulations do not contairi such information, the General
        Manager may determine each of the above in his sole discretion.




O                                                                                                         2




                                                                                              H-3
    Case 3:19-cv-01923-W-KSC Document 24-2 Filed 01/15/21 PageID.520 Page 29 of 47
                                      e


O
                                             ARTICLE     III.   MEMBERSHIP

         Section 3.l.    Qualifications.

         Any person at   least    eighteen (18) years of age shall be eligible to apply for membership in the
         Club, subject to   the   additional eligibility requirements set forth for each category of membership
         below.

         Section 3.2.    Membership.

          Membership in the Club shall be evidenced by a copy of the candidate application adopted from
          time to time by the Operator (as in effect from time to time, the "Candidate Application") and
          signed by the Member(s) and the Operator indicating approval of the candidate for membership
          by the Operator. Members shall have a nonexclusive, revocable license to use the Facilities in
         accordance with the terms and conditions of the Member's membership classification as such
         Facilities are made available for Member use. The membership of the Club shall consist of the
         membership classifications as the Operator may establish from time to time. The Operator shall
         have the authority to establish, modify, close, or discontinue any classification of membership
         and any category within such classification as the Operator from time to time may determine, in
         its sole discretion, to be in the best interests of the Club. The Operator shall from time to time, in
         its sole discretion, prescribe or modify initiation deposits or fees, dues, food and beverage,retail
        and spa minimums, periodic economic incentives, privileges, and restrictions applicable to each
        classification of membership. Without limiting the types of memberships which may be offered
O       from time to time by Owner, the Operator may require two general types of initiation payments:
        an initiation deposit ("Initiation Deposit") and an initiation fee ("Initiation Fee") (collectively,
        the Initiation Fee and Initiation Deposit are referred to herein as an "Initiation Payment"). The
        type of Initiation Payment required by the Operator for a particular membership shall be set forth
        in each Member's Candidate Application and may be refundable, in whole or in part, as set forth
        in the Member's Candidate Application. The Operator shall have the right, in its sole discretion,
        to establish (and amend from time to time) the amount of any Initiation Payment required for a
        particular category or classification of membership. The number of memberships issued in any
        classification and the privileges accorded each classification shall be determined by the Operator.

        Section 3.3.    Eligibility.

                  (a)    Selection for membership in the Club shall be in accordance with procedures,
         criteria, rules and regulations established from time to time by the Operator. Invitations to
         membership shall be extended without regard to age, race, national origin, gender, religion,
        sexual orientation or disability.    Candidates for membership must complete and submit a
        Candidate Application. The Operator may accept or reject any invitee or applicant in its sole
        discretion, and the decision of the Operator in this regard shall be final. The Operator from time
        to time may, in its discretion, form a Membership Committee from the general membership of
        the Club to meet on a periodic basis to review applicants and make recommendations to the
        Operator for approval of new membership applicants. The proceedings of any Membership




O                                                                                                           3




                                                                                                H-4
    Case 3:19-cv-01923-W-KSC Document 24-2 Filed 01/15/21 PageID.521 Page 30 of 47




O        Committee formed shall      be   confidential.     The Operator    shall   have the final approval of all
         membership applicants.

         Invitations to be extended and unsolicited Candidate Applications received will          be   evaluated on
         the basis of the following criteria:


                 (i)     Interest of an invitee, candidate and/or business entity in the use of a Club
                         membership for social promotion and/or professional purposes.

                 (ii)    Financial responsibility   and   qualification of the invitee, candidate, and/or business
                         entity.

                 (iii)   Compatibility of an invitee, candidate and/or business entity (or its Corporate
                         Designee) with Members with respect to social and business settings.

              (b)      If a Candidate Application is not approved, the Member applicable Initiation
         Payment shall be returned less a processing fee, as established by Operator from time to time.

                (c)      In the event a home or unit in any community as designated by the Operator in its
        sole discretion, is owned by more than one person, only one designated owner is eligible to
        obtain a membership and use the Facilities, subject to availability. The additional owner(s) of
        the property must also become Members in order to use the Facilities. In the event there is more
        than one membership issued with respect to a home or unit, only one membership can be
        transferred to the subsequent purchaser of the home or unit as set forth in Section 3.12.(b).

                 (d)     At the Operator's discretion and on such terms as may be set by the Operator
        from time to time, including the payment of any higher Imitation Payment and the availability of
        memberships, Members of one class or category of membership shall have the ability to upgrade
        to a different class or category of membership.


                (e)    Golf members may not downgrade their membership to a non-golf class or
        category without the prior written approval of the Operator. Such downgrade, if permitted, shall
        be on such terms as may be established by the Operator from time to time.


                (f)      For   theconvenience of Members, a membership may be held in the name of a
        trust (the "Trust").   The membership will be issued in the name of the Trust. The Trust must
         designate one beneficiary of the Trust, who with his or her family will have the right to use the
         Facilities. The Trust may change the designated user upon compliance with the Club's rules
         governing changes to the designated users and payment of the administrative fee charged by the
         Club, as established by Operator from time to time. The individual designated must submit a
         Candidate Application and must be approved by the Club. No more than one designated user
        and his or her family shall be entitled to simultaneously use the Facilities, except as a guest. The
        Club reserves the right to establish from time to time the rules governing the designation of an
        individual as the designated user of a membership, including establishing a limit on the number
        of times a particular designation may be changed during a membership year or during the term of
        the membership and requiring proof that the individual qualifies as a designated user and proof
        that the Trust is valid, as determined by the Club from time to time in its sole discretion.

O                                                                                                               4




                                                                                                    H-5
    Case 3:19-cv-01923-W-KSC Document 24-2 Filed 01/15/21 PageID.522 Page 31 of 47




e
                  (g)     The Club may offer memberships to purchasers of new homes or units in any
         other communities designated by the Operator on such terms and conditions as determined by the
         Operator from time to time. These memberships may differ from other memberships in regards
         to privileges, refunds, transferability and other provisions; provided that any such membership
         that offers full golf privileges shall count towards the Cap (as defined in Section 4.2).

         Section 3.4.   Privileges.

        Candidates accepted for membership are entitled to membership privileges in the selected
        membership category as such privileges and amenities are available and as may exist from time
        to time. Each membership shall have one eligible person designated as the primary member (the
        "Primary Member"). The Primary Member's family shall be entitled to the same privileges as
        the Primary Member. The term "family" shall mean the Member's spouse, Spousal Equivalent
        or Spousal Designee (as those terms are defined below) and children. The term "children" shall
        mean the unmarried children of the Member, the Member's spouse, Spousal Equivalent or
        Spousal Designee, who reside in the Primary Member's permanent residence, under the age of
        twenty-one (21), or under the age of twenty-three (23) and attending college or graduate school
        on a full time basis.


        The spousal relationship may be evidenced by a marriage license or its equivalent under state
        law (which may include a certificate of domestic partnership or civil union). In those situations
        where the spousal relationship is evidenced by a state law equivalent to a marriage license, the
        person who is not the Primary Member may be referred to herein as the "Spousal Equivalent." In
        the event the spousal relationship is not evidenced by either a marriage license or its equivalent
        under state law, (which such equivalent may include a certificate of domestic partnership or civil
        union), a Primary Member may designate one person (the "Spousal Designee") to receive the
        same privileges as the Primary Member, so long as: (i) the designated person resides in the
        Primary Member's residence, (ii) is considered by and held out to the public as Primary
        Member's spouse or as having a spousal relationships with Primary Member, and (iii) the
        Primary Member and the Spousal Designee have executed a statement acceptable to the Operator
        stating the foregoing information. The Spousal Designee must be presented in writing and
        approved by the Operator (which approval may be withheld by the Operator in its sole
        discretion) and may not be changed more than once in any twelve (12) month period.

        The enjoyment of membership privileges by any person entitled thereto pursuant to this Section
        is subject to the terms, conditions and restrictions of these Bylaws, the Rules and Regulations,
        and the terms of Member's Candidate Application. Any violation of the provisions of these
        Bylaws, the Rules and Regulations or the Candidate Application by the Member, the Member's
        spouse, Spousal Equivalent or Spousal Designee, children, or guests shall be grounds for
        disciplinary action as set forth in these Bylaws or the Rules and Regulations.

        Section 3.5.    Imitation Deposit Required to Acquire   a   Refundable Membership

        Each Member who acquires a refundable membership will be required to pay the Initiation
        Deposit in effect at the time the Member is approved for membership. Initiation Deposits are
        non-transferable, except to the Member's adult child, adult grandchild or surviving spouse or

O                                                                                                       5




                                                                                            H-6
    Case 3:19-cv-01923-W-KSC Document 24-2 Filed 01/15/21 PageID.523 Page 32 of 47




         Spousal      Equivalent (but not Spousal Designee), as described in these Bylaws, and are refundable
         only   in   accordance with these Bylaws, the Rules and Regulations of the Club and the Candidate
         Application.

         Section 3.6.      Initiation Fee Required To Acquire     a   Nonrefundable Membership

         Each Member who acquires a nonrefundable membership will be required to pay the Initiation
         Fee in  effect at that time. The Club will determine the amount of the Initiation Fee in its sole
         discretion from time to time. Initiation Fees are non-transferable, except to the Member's adult
         child or adult grandchild (as provided in Section 3.14) or to the Member's surviving spouse or
         Spousal Equivalent (as provided in Section 3.9) and are nonrefundable.

         Section 3.7.      Resignation for Membership.

         A Member may resign from the Club at any time by giving written notice to the Operator. Such
         resignation will be effective thirty (30) days following the date the resignation is received by the
         Operator. A Member's dues obligation ceases upon the last day of the month during which the
         effective date of the resignation occurs unless the Member holds a transferable membership in
         which case the Member shall continue to be obligated to pay dues as set forth in Section 3.8
         should such Member desire to transfer his membership.

         Section 3.8.      Payment    of Dues By   a   Resigned Member.

         A resigned Member who has paid a Initiation Deposit shall be obligated to continue to pay dues,
O        fees and other charges, including any required minimum spend, associated with the resigned
         membership until the earlier of (i) the reissuance of the membership by the Club, or (ii) the last
         day of the first complete month following the 12 month anniversary following submission of the
         resignation. A resigned Member shall be permitted to continue to use the Facilities as long as the
         dues, fees and other charges continue to be paid by the resigned Member. In the event that there
         are any amounts owing to the Club by a resigned Member which are past due, the Club reserves
         the right to move the resigned membership to the bottom of the resigned list until such amounts
         have been paid in full.

         Section 3.9.      Death   of Member.

         Any membership     in any membership classification shall terminate upon the death of the last
        surviving  member     on the membership (regardless of whether the Primary Member or the
        spouse/Spousal Equivalent is the last to die), or in the case of a corporate membership, upon the
        dissolution, liquidation, or other ceasing to exist of the business entity holding the corporate
        membership. Where a membership includes a Spousal Designee, the membership shall terminate
        upon the death of the Primary Member and the Spousal Designee shall have no continuing rights
        to use the membership.

         Section 3.10.     Divorce.

        In the event a membership in any classification is held by persons in a spousal relationship
        (including spouses or Spousal Equivalents, but not a Spousal Designee) and the spousal


O                                                                                                          6




                                                                                                 H-7
    Case 3:19-cv-01923-W-KSC Document 24-2 Filed 01/15/21 PageID.524 Page 33 of 47




O        relationship      subsequently separated or divorced, the membership shall be awarded to one
                            is
         spouse    as setforth in a separation agreement, divorce decree, or equivalent. A membership in
          any classification is not divisible. After receipt of the written separation agreement, divorce
          decree, or equivalent, all rights, benefits and obligations of the membership shall be deemed to
          have been awarded to the spouse or Spousal Equivalent designated therein as the Member. The
         other spouse can apply for membership in the same manner as any new candidate for
         membership once the existing membership has been awarded. In the absence of a written
         separation agreement, divorce decree, or equivalent, or other instrument designating the
         Member, the membership shall be suspended unless or until the Operator is provided with notice,
         in writing and signed by both Members, instructing the Operator as to which Member will retain
         the membership. During the pendency of divorce or separation, liability for all obligations under
         the membership will remain unchanged. If the Operator, in its sole discretion, determines that
         prospects of payment are impaired or the spouses or Spousal Equivalent are unable to make
         temporary arrangements for the membership satisfactory to the Operator, the Operator can
         suspend all charging and use privileges under the membership.


         Section 3.11. Transfers Outside Club Procedures and Pledge of Memberships.

         Any attempted transfer of     membership by a Member outside of the procedures set forth in these
                                             a

         Bylaws, whether by sale, gift, testamentary disposition, or otherwise, shall be of no force and
         effect and shall confer no membership rights or rights to use the Club upon the transferee.
         Memberships may not be pledged and any attempt to pledge a membership for the benefit of any
         third party shall be null and void.
O        Section 3.12.           Transfer.

                  (a)        Only memberships designated                as   transferable     in   the Member's   Candidate
        Application may be transferred subject to and in accordance with the provisions of this Section
        3.12. Any membership not specifically designated as transferable may not be transferred, and
        any transfer or attempted transfer thereof shall be null and void and shall not confer upon the
        transferee any of the privileges of a membership in the Club. No Member shall publicly
        advertise a membership for               sale,   through online, printed   or   other advertisements, or permit   such
        advertisement.

        Any Member in good standing who holds a transferable membership as set forth in the Candidate
        Application, and who desires to transfer the membership (the "Transferring Member") shall
        notify the Operator in writing and complete any documents required in connection with such
        transfer as provided by the Operator. The Operator may require Member to submit additional
        information or acknowledge in writing the Club's policies and procedures for transfer as a
        condition precedent to transfer, including, without limitation, holding the transferable
        membership for any minimum period of time as set forth in the Transferring Member's
        Candidate Application. A Member who has unpaid deposits, fees, dues or charges of any nature,
        in whole or in part, is not eligible to transfer their membership.


        All Transferring Members will be placed on a list (the "Transfer List") for the classification of
        the type of membership held by the Transferring Member in chronological order of receipt of the



e                                                                                                                            7




                                                                                                               H-8
    Case 3:19-cv-01923-W-KSC Document 24-2 Filed 01/15/21 PageID.525 Page 34 of 47
                                  e                                              o

O         Members' written notice of intent to transfer. Each membership will be transferred through the
          Club after the membership in the applicable classification has risen to the top of the Transfer List
          and after satisfaction of the other conditions set forth herein. As long as the Club has available
          memberships to sell in a particular classification, every fifth (56) membership issued in that
         classification will be taken from the top of the Transfer List, (i.e., once the Club has sold four (4)
         memberships, the next membership to be issued will come from the top of the Transfer List). At
         any time that the Club no longer has available memberships to sell in a particular classification,
         the Club will sell memberships in that classification from the Transfer List on a one to one basis,
         i.e., each membership issued will be taken from the top of the Transfer List.             If the Club
         subsequently has available memberships to sell in that classification at a later date, it will revert
         to the rotation described above.

         As further conditions precedent to the transfer of the membership, the new membership
         candidate ("Transferee") must (i) be approved by the Operator in the same manner as other
         candidates for membership and (ii) pay the Operator one hundred percent (100%) of the
         Initiation Payment then being charged by the Operator for the classification and category of
         membership. Upon transfer of the membership, the Operator will pay the Transferring Member
         a transfer payment (the "Transfer Payment") equal to a percentage of the required Initiation
         Payment paid by Transferee, as set forth in the Transferring Member's Candidate Application;
         provided that in no event shall the Transfer Payment exceed the amount of the original Initiation
         Payment paid by the Transferring Member to the Owner.

         The Transfer Payment    shall be deemed to be full repayment of the Transferring Member's
         original Initiation Payment (if applicable), even if the amount of the Transfer Payment is less
         than the amount of the original Initiation Payment. No Member is required to transfer a
         membership or accept a Transfer Payment; the decision to transfer the membership and to accept
         a Transfer Payment in lieu of repayment of an otherwise refundable Initiation Payment (i.e., an
         Initiation Deposit) is at the election of the Member. The Transferring Member shall continue to
         have the privileges and obligations of membership as set forth in these Bylaws and/or the Rules
         and Regulations, including, without limitation, the continuing obligation to pay dues for the
         classification and category of membership being transferred, and other charges, to the Owner for
         the period of time and upon the terms and conditions specified in Section 3.8.

        THE TRANSFER OF A MEMBERSHIP TO THE TRANSFEREE SHALL OPERATE AS
        A FULL AND COMPLETE RELEASE BY THE TRANSFERRING MEMBER OF THE
        OWNER AND THE OPERATOR       AND THEIR RESPECTIVE AFFILIATES,
        OFFICERS,          DIRECTORS,           SHAREHOLDERS,              MEMBERS,           MANAGERS,
        EMPLOYEES  AND REPRESENTATIVES OF ANY AND ALL LIABILITIES, CLAIMS,
        DEMANDS, ACTIONS OR CAUSES OF ACTION ARISING OUT OF OR RELATED
        TO THE MEMBERSHIP TRANSFERRED, INCLUDING A FULL RELEASE OF ANY
        OBLIGATIONS TO REFUND ANY INITIATION DEPOSIT PAID BY TRANSFERRING
        MEMBER, IF APPLICABLE.

                  (b)     Notwithstanding Section 3.12(a), memberships for which an Initiation Deposit
        has been    paid are transferable through the Club to the subsequent purchaser of a Member's home
        or   unit within any community as designated by the Operator from time to time. A Member who


O                                                                                                           8




                                                                                                H-9
        Case 3:19-cv-01923-W-KSC Document 24-2 Filed 01/15/21 PageID.526 Page 35 of 47




    O        owns a home or unit in any community as designated by the Operator, in its sole discretion, shall
             have the option for the buyer of his home or unit to have preferred eligibility to apply for, and if
             approved by the Club to acquire that Member's membership. The new Member will pay the
             current Initiation Payment and complete the Candidate Application. Should the buyer's
             Candidate Application be approved, then that buyer shall obtain a new membership. As set forth
             herein, the required portion of the selling Member's Initiation Deposit as set forth in the
             Transferring Member's Candidates Application shall be refunded within 30 days after approval
             of such new Member. The selling Member shall be asked to resign his/her membership upon
             approval for the new membership.

             Section 3.13.   Redemptive Right.

             In the event of a dispute between Member and the Owner, or for any other reason determined in
             the Owner's sole discretion, the Operator may redeem a Member's membership by repaying the
             Member the Initiation Payment (without interest or premium of any kind) paid to the Club.
            Upon payment, Member's rights and privileges in the Club will immediately cease, and Member
            shall automatically relinquish any and all claims associated with the membership and the
            Member's use of the membership. The Operator shall determine, it its sole and absolute
            discretion, whether any Member whose membership has been redeemed by Operator shall be
            permitted to utilize the Club's facilities or enter onto the Club's premise as a guest of another
            Member.

            Section 3.14.    Transfer During Member's Lifetime

    O        A Member can request the one-time transfer of his membership to an adult child (including step
            children) or adult grandchild who is approved for membership without the payment of any
            additional Initiation Payment. In order to effectuate a transfer of a refundable membership to an
            adult child or adult grandchild, the Member shall resign the membership. The adult child or
            grandchild will then purchase the membership from the Club, within 30 days of resignation, at
            the same Initiation Payment which was previously paid by the Member. The Club shall then pay
            to the Member the Initiation Payment previously paid by the Member for the membership within
            30 days of payment by the adult child or adult grandchild of the required Initiation Payment. For
            transfers of memberships involving an Initiation Deposit, a new 30-year period shall commence
            for the adult child or adult grandchild for the refund of the Initiation Deposit pursuant to Section
            3.15 of these Bylaws. The transfer of the membership to an adult child or adult grandchild shall
            not be subject to any waiting or resigned lists.

            Section 3.15     Repayment of Initiation Deposit

            With respect to memberships for which an Initiation Deposit is paid after March 15, 2010, it is
            understood and agreed that on the thirty (30) year anniversary of the date the original Initiation
            Deposit is paid (the "Repayment Date") provided that Club has received written demand for
            payment from Member, the Club will unconditionally repay Member one hundred percent
            (100%) of the Initiation Deposit paid by Member to Club without interest. In the event that
            Member does not make written demand to Club for payment within one (1) year following the
            Repayment Date, the Club will satisfy its Initiation Deposit refund obligation to Member
            provided for above by automatically providing Member with a new membership in the same

    O                                                                                                         9




                                                                                                 H-10
|
    Case 3:19-cv-01923-W-KSC Document 24-2 Filed 01/15/21 PageID.527 Page 36 of 47
                                   O    ·




                                                                                 O      6




O        category and classification or in the most comparable category and classification as the existing
         membership (the "Subsequent Membership") instead of the repayment of the Initiation Deposit
         paid by Member, without any further action on the part of Member. The Initiation Deposit paid
         by Member to Club shall be applied against the Initiation Deposit for the new membership, and
         shall be subject to the same conditions as set forth herein relating to refundability of the Initiation
         Deposit as are set forth herein.

         The Subsequent Membership shall commence on the day following the Repayment Date and
         shall entitle the Member to privileges in the Club commensurate with the level of privileges then
         applicable to such type of membership, in accordance with the Club's membership Bylaws or
         other governing documents then in effect.

         Members who paid Initiation Deposits prior to March 15, 20l0 shall be required to complete a
         new  Candidate Application, which Candidate Application shall govern the terms of the
         refundabilityof such Initiation Deposits.



                             ARTICLE IV. MEMBERSHIP CLASSIFICATIONS

         Section 4.1    Classes   of Membership.

        The Operator may establish classes of membership from time to time. The rights and privileges
        of each class shall be set forth separately and may be changed from time to time by the Operator.
O       All membership classes will be subject to these Bylaws and the Rules and Regulations. By
        applying from membership, each Member agrees that the Club may amend these Bylaws and the
        Rules and Regulations and the privileges of each class of membership.

        Section 4.2     Full Golf Memberships.

        A Full Golf Membership allows the Member to use all of the Facilities made available at the
        Club from time to time for use by Members and their guests. Members who hold a Full Golf
        Membership are not required to pay greens fees for the use of the golf facilities or court fees for
        the use of uncovered tennis or athletic facilities. Fees may be required for the use of other
        recreational facilities.

        No more than 850 Full Golf Memberships (which for the avoidance of doubt shall include
        Corporate Memberships and Junior Memberships issued with full golf privileges without the
        obligation to pay green or court fees or fees for usage of athletic facilities) may be issued and
        outstanding at any time (the "Cap"). Nonresident Memberships, however, shall not count
        towards the Cap.

        Section 4.3.   Tennis Memberships.

        A Tennis Membership allows the Member to use all of the tennis facilities without the payment
        of court fees but not the use of the golf, health and fitness or swimming pools and related
        facilities.


O                                                                                                          10




                                                                                               H-11
    Case 3:19-cv-01923-W-KSC Document 24-2 Filed 01/15/21 PageID.528 Page 37 of 47




O
          Section 4.4.    Sports Memberships.

         A Sports Membership allows the Member to use all of the Facilities other than      the   golf courses.
         Fees may be required for the use of other recreational facilities.


         Section 4.5.    Corporate Memberships.

           At the Operator's discretion, the Club may offer, from time to time, Corporate Memberships in
           any membership classifications designated by the Operator, and such memberships shall be
           applied for and issued in the name of the business entity (the "Corporation") that is to own the
           membership. Corporate Memberships are not transferable from the Corporation to another
           business entity. The Corporation shall have the right to designate a director, officer or employee
           of the Corporation entitled to exercise and enjoy the privileges of membership ("Corporate
          Designee"). Privileges of membership are as set forth in this Article IV, for the applicable
          classification in which the Corporate Membership is issued, and include the family privileges
          provided to Members in Section 3.4. Each Corporate Membership shall have such number of
          Corporate Designees as established from time to time by Owner, who must be approved by
          Owner in the same manner as other candidates for membership. The Corporate Designee may be
          changed by the Corporation from time to time, subject to (i) the approval by the Owner of the
          substitute Corporate Designee in the same manner as other candidates for membership, (ii)
          payment by the Corporation of the then current redesignation fee and (iii) compliance with the
         then current redesignation policy of the Club which may, among other things, limit the frequency
          of or determine permitted intervals for Corporate Designee changes.         The Club will provide
          invoices for dues, charges, and other usage fees, directly to the Corporate Designee. However,
         the Corporation and the Corporate Designee shall be jointly and severally liable for payment all
         dues, charges and other usage fees under the Corporate Membership. The purchase of any
         membership by a Corporation and any subsequent change in the Corporate Designee must be
         authorized in writing by an officer, director or principal of the Corporation. Corporate
         Memberships in all membership classes shall terminate upon the dissolution, liquidation or
         cessation of the legal existence of the Corporation. If the Corporation is a sole proprietorship,
         the Corporate Membership shall terminate upon the death of the principal. Provisions of these
         Bylaws and of the Club's Rules and Regulations which, by their nature apply to natural human
         beings (such as, by way of example and not limitation, provisions related to personal conduct,
         dress code, usage of the Facilities, and participation in committees), shall apply to the Corporate
         Designee.

         Section 4.6.    Nonresident Memberships.

        At the Owner's discretion, Club may offer, from time to time, Nonresident Memberships.
        Nonresident Memberships are not transferable. Nonresident Memberships may be offered to any
        Member in membership classifications designated by the Owner whose residences and places of
        business are located outside a fifty (50) mile radius of the Club.      A Member holding a
        Nonresident Membership  shall be allowed all the privileges of membership afforded by the Club
        for the applicable membership class, but may be entitled to      pay dues and/or an Initiation
        Payment at reduced levels as from time to time established by the Owner. If any Nonresident


O                                                                                                           11




                                                                                            H-12
    Case 3:19-cv-01923-W-KSC Document 24-2 Filed 01/15/21 PageID.529 Page 38 of 47
                                     e                                               e   3




O        Member moves his or her residence or begins to work within the fifty (50) mile radius of the
         Club, the Member shall be ineligible for any Nonresident Membership and must immediately
         apply for membership in any available membership class. In the event a Member holding a
         Nonresident Membership subsequently becomes ineligible for the Nonresident Membership
         class, all membership privileges shall be suspended unless and until the Member has obtained a
         new membership. The Member shall receive a credit toward any Initiation Payment for such
         new membership equal to the amount of the Initiation Payment paid for the Nonresident
         Membership.

         Section 4.7.   Junior Memberships.

         At the Owner's discretion, Club may offer, from time to time, Junior Memberships in
         membership classifications designated by the Owner only to individuals under the age of forty
         (40). Junior Memberships are not transferable. A Member holding a junior membership shall be
         allowed all of the privileges of membership afforded by the Club for the applicable class of
         membership, but shall be entitled to defer a portion of the Initiation Payment until the Member's
         forty-first (41") birthday. The amount of the Initiation Payment to be deferred shall be
         established by the Owner from time to time. On or before the Member's forty-first (41'')
         birthday, the Member must convert the membership from the junior category of membership to
         an available class and category of membership in order to continue membership in the Club. To
         convert the membership, the Member must pay the deferred portion of the Initiation Payment,
         which shall be equal to the difference between the amount of the Initiation Payment paid by the
         Member at the time of the acquisition of the Junior Membership and the amount of the Initiation
         Payment in effect at such time for the class and category of membership selected on the date of
         conversion.

         Section 4.8    Right   to   Modify Membership   Classes and   Privileges.

        The Club may modify, in its sole discretion, from time to time, membership classes, ownership,
        structure comprising the Cap, Facilities, playing privileges, blocked tee times, and related
        amenities in order to match the changing needs of the Club's membership and/or to operate the
        Club in an efficient manner as the Club determines necessary or appropriate in its sole discretion.

         Section 4.9.   Dues-Exempt Memberships.

        At the Owner's sole discretion, the Club may offer, from time to time, Dues-Exempt and/or
        Honorary Memberships in membership classifications designated by the Owner. Such Dues-
        Exempt and/or Honorary Members will be entitled to the privileges of the membership
        classification designated by the Owner, without the payment of required base monthly Club dues
        (and for Honorary Members, without the payment of any Initiation Payment).


        Dues-Exempt memberships shall terminate upon the earlier of (i) the death of the Member (see
        below), (ii) the Member's resignation from the Club or other termination of the membership in
        accordance with these Bylaws, or (iii) the date on which the Operator ceases to own or operate
        the Club. Upon the death of the Member, the Dues-Exempt membership will be held by the then
        current spouse of the Member, and will terminate upon the death of such spouse, regardless of
        whether such spouse remarries after the death of the Member.


                                                                                                        12




                                                                                             H-13
    Case 3:19-cv-01923-W-KSC Document 24-2 Filed 01/15/21 PageID.530 Page 39 of 47
                                   g     ,




                                                                              g


O
         Section 4.10.    Honorary Memberships.

         At the Owner's sole discretion, Club may offer, from time to time, memberships in membership
         classifications designated by the Operator without the payment of any Initiation Payment or dues
         ("Honorary Memberships"). Honorary Memberships may be renewed or terminated by the
         Operator from time to time, at the Owner's discretion. In the event that Club has a published
         maximum capacity of dues-paying members, Honorary Memberships shall not be included for
         purposes of calculating the number of dues-paying members in the Club.                Honorary
         Memberships are not transferable.

                                   ARTICLE V. FINANCIAL OBLIGATIONS

         Section   5.l.   Financial Responsibility.

         Each Member shall be legally and financially responsible for the acts and omissions, including
         damage to Facilities, of Member, as well as those of Member's spouse, Spousal Equivalent or
         Spousal Designee, children, and guests. Further, each Member shall expressly be financially
         responsible to pay for any charges or other indebtedness incurred by the Member, the Member's
         spouse, Spousal Equivalent or Spousal Designee, children, and guests.


         Section 5.2.     Dues, Fees and Charges.


         Periodically, the Club will determine the amount of dues, fees and charges to be payable by
         Members. Unless otherwise specified in a Candidate's Application, all membership classes will
         pay dues in advance on a quarterly basis, in which case, the dues shall be owing and payable on
         or before the first day of January, April, July and October of the then membership Year. Other
         charges applied to a Member's account shall be due and payable on a monthly basis.             All
        Members shall provide the Club with one credit or debit card to which the Member authorizes
        the Club to charge dues, fees and charges in the event that the Member does not pay outstanding
        amounts on his or her club account when due, and the Member shall substitute such credit or
        debit card with another credit or debit card if it expires and is not renewed or is cancelled. Such
        past due charges will be billed on a monthly basis and Members will receive a written statement
        of their past due charges. The amount of dues and frequency of payment is subject to change as
        determined by the Club, in its sole discretion. Payment of dues by Members is a continuing
        obligation of membership which is not suspended due to the closure of any or all of the Facilities
        which result from acts of God, natural disasters, pestilence, weather, fires, facility repair or
        enhancement, due to disease or other unanticipated cause, requirements imposed by
        governmental authorities after the date hereof and any events beyond the reasonable control of
        the Operator or the Owner.

        Any account which remains unpaid for a period of 30 days after the billing date shall be
        considered delinquent, and the Club will assess a late charge as established by the Club from
        time to time in its sole discretion, but in no event more than the maximum amount allowed by
        law for handling past due accounts for each billing period on an amount that is delinquent. In the
        event the amount charged is in excess of the maximum amount provided for under state law, the
        Club may refund any overpayment without penalty. Payments on delinquent accounts shall be

O                                                                                                       13




                                                                                           H-14
    Case 3:19-cv-01923-W-KSC Document 24-2 Filed 01/15/21 PageID.531 Page 40 of 47
                                  g     ,




                                                                               g


O        applied first to reduce late charges, then to reduce accrued dues and minimum spend charges
         (with the payment applied to reduce the oldest past due balances first), and then to any other
         charges.

         Section 5.3.   Food and Beverage, Retail   or Spa   Minimum.

         All Members will     be required to spend a quarterly minimum at the Resort.         The quarterly
         minimum shall include all Members' purchases at all food and beverage outlets at the Resort
         (including alcoholic beverage purchases and private catering), any retail purchases and any Spa
         treatments or purchases charged to the Member's Club account. Any other charges, including
         golf related charges (other than golf retail purchases), fitness, tennis, Chopra center and Resort
         guest room charges, shall not apply to the required minimum spend. The Club reserves the right
         to change the minimum, pricing and the payment schedule at its sole discretion.

        Failure to consume the actual required minimum will not relieve the Member of the obligation as
        defined hereunder, and the Club shall have the right to charge such Member's Club account for
        the difference between the defined minimum and the amount actually spent and billed to the
        Member's Club account at the end of each quarter.

        Section 5.4     Trail and Golf Cart Fees.

        Golf Members will be entitled to use his privately owned golf carts provided they pay an annual
        trail fee and execute the Club's Private Golf Cart Trail Fee Agreement as in effect from time to
        time and otherwise comply with the Rules and Regulations relating to the use thereof. Golf
O       Members may purchase an annual Golf Cart Plan at such fees and upon such terms as established
        by the Club from time to time. Only private golf carts, with current insurance certificates on file
        and registered with the Club that have paid the required trail fee, will be permitted at the
        Facilities, and all other Non-membership classes must pay a golf cart fee at the time of play.
        Guests of Members must pay a guest and golf cart fee even if riding in a private golf cart with
        any Member.




O                                                                                                      14




                                                                                           H-15
    Case 3:19-cv-01923-W-KSC Document 24-2 Filed 01/15/21 PageID.532 Page 41 of 47




O        Section 5.6.   Tax Consequencesof Purchasing a Membership.

         All Members acquire their membership subject to all applicable tax laws as may exist now or at
         any time in the future. The Club makes no representations and expresses no opinions regarding
         the federal or state income tax consequences of refunding the Initiation Deposit. Persons
         interested in acquiring a membership should consult with their own tax adviser with respect to
         the tax consequences of paying the Initiation Deposit.

         Section 5.7.   No Assessments.

         Members will not be subject to any liability for capital or operating assessments for the costs and
         expenses of ownership or operation of the Club or the Facilities. The Operator will pay all
         operating deficits incurred in the operation of the Facilities and will retain all operating revenues
         resulting from operation of the Facilities. The Club operating budget and the calculation of the
         dues may include a reserve for capital replacements and improvements; however, this shall not
         be deemed an assessment for purposes of this provision.

         Section 5.8.   Membership Year of the Club.

         The Club's "membership Year" will constitute the 12-month period commencing January            1   and
         ending December 31, unless otherwise established by the Club from time to time.

                                   ARTICLE VI. DISCIPLINARY ACTION

         Section 6.1.   Grounds.

         The Operator shall have power to reprimand, suspend, expel, or otherwise discipline any
         Member and/or Member's spouse or Spousal Designee, or children for committing any violation
         of these Bylaws or the Rules and Regulations; or for conduct unbecoming a Member; or for any
         offense against the best interests of the Club; or for other good and sufficient cause determined
         by the Owner. The Operator shall further have the power to reprimand, suspend, expel, or
         otherwise discipline any Member for nonpayment of dues and accounts as set forth in these
         Bylaws and/or the Rules and Regulations.

         Section 6.2.   Delinquent Accounts.

        When the account of any Member of the Club shall remain unpaid for a period of sixty (60) days
        after the billing date, the Operator may, by notice to the Member, suspend indefinitely the
        Member's charging privileges and the use of the Club by the Member and the Member's spouse,
        Spousal Equivalent or Spousal Designee and children.        Such notice of suspension      may be
        included with the statement of account   mailed or  otherwise  delivered  to the Member    or sent
        under separate cover. If payment is not made within thirty (30) days   after depositing the notice
        of suspension, such Member's membership will automatically be terminated by the           Operator
        without further notice to the Member or action by the Owner. A membership terminated for
        nonpayment may be reinstated, if at all, at the sole discretion of the Operator and upon such
        terms as the Operator may determine. Termination of a delinquent Member's membership does
        not affect Member's right to receive a refund of Member's Initiation Deposit (if applicable), as


O                                                                                                            15




                                                                                              H-16
    Case 3:19-cv-01923-W-KSC Document 24-2 Filed 01/15/21 PageID.533 Page 42 of 47




         set forth in the Member's Candidate Application; however, all other rights of membership shall
         be otherwise terminated. Notwithstanding the foregoing, such Member must continue to pay
         dues, fees and other charges as set forth in Section 3.8. A Member whose membership has been
         terminated pursuant to this Section 6.2 who holds a transferable membership shall be entitled to
         be placed on the Transfer List following payment of all amounts required to be paid under
         Section 3.8.

         Section 6.3.   Member Discipline/Grievance Committee.

          The Operator may from time to time appoint a Grievance Committee consisting of at least three
          (3) Members from the general membership which shall review questions involving discipline of
          any Member for causes other than nonpayment of dues or other amounts owing. The Grievance
          Committee may be a standing committee of the Club or may be appointed on an ad hoc basis by
          the General Manager. Complaints concerning the conduct of any Member and/or any Member's
          fitness or suitability for membership in the Club shall be submitted in writing to the General
          Manager, who shall decide if the matter is to be referred to the Grievance Committee. Referral
          to the Grievance Committee is not a matter of right, but is in the sole discretion of the General
          Manager. Failure of the General Manager to refer such complaint to the Grievance Committee
          within thirty (30) days following receipt thereof shall mean either that the Operator has
          determined that the charge in such complaint lacks sufficient substantiality to proceed thereon or
          that the Operator has taken such disciplinary action as the Operator deems appropriate. The
          General Manager may also at any time initiate a complaint in writing to the Grievance
          Committee for purposes of a hearing and a determination thereon. Written notice of a hearing on
          any such complaint or charge shall be sent by the Grievance Committee; provided that the date
O         of such hearing may not be less than twenty (20) days from the date of notice. The notice shall
          specify in general terms the acts complained of, the date, time, and place of hearing, and, upon
          request by the Member, the Member in question shall be provided a copy of the Bylaws of the
          Club. The Operator may, in its sole judgment, deem it in the best interests of the Club to
          suspend the Member and/or Member's spouse, Spousal Equivalent, Spousal Designee and/or
          children, until the grievance procedure has been completed and a final decision rendered. At the
         hearing, the Grievance Committee's function shall be to determine the facts concerning the
         complaint based upon the evidence presented. All such hearings shall be closed, except as to
         Member charged, witnesses, and a representative of the Owner. Legal counsel of the Operator
         may be allowed at the hearing before the Grievance Committee. Formal rules of evidence will
         not apply to any such hearing. The Member is not entitled to be represented by the counsel, and
         no such representation will be allowed. To the extent dictated by the Grievance Committee, any
         hearing may be conducted solely through written submissions. Within ten (10) days following
         the hearing, the Grievance Committee shall issue a finding of facts and recommendations in
         writing to the Chairperson of the Board of Governors and to the General Manager as
         representative of the Owner. The Operator shall, as soon as practicable, review the findings and
         recommendations and issue a final decision. The decision of the Operator as to sufficiency of
         the cause for removal, or suspension or other disciplinary action shall be final. In reaching its
         decision, the Operator shall not be found by the findings of fact or recommendations of the
         Grievance Committee.




O                                                                                                        16




                                                                                            H-17
    Case 3:19-cv-01923-W-KSC Document 24-2 Filed 01/15/21 PageID.534 Page 43 of 47




O         Section 6.4.    Consequencesof Suspension      or   Expulsion.

         In the event a Member is expelled or temporarily suspended from the Club, such
                                                                                         Member, and
         any other person (i.e., the Member's spouse, Spousal Equivalent, Spousal Designee or
                                                                                                  children)
         who would also be entitled to the rights and privileges of such membership, shall be permanently
         barred in the event of expulsion (unless separate membership is obtained by such other persons)
         or temporarily barred during the period of suspension, as the case may
                                                                                be, from admittance to the
         Club, both under the Member's own membership and as a guest of another Member. No dues
         abatement or reduction will apply during any period of suspension.       Expulsion results in the
         termination of the expelled Member's membership. Expulsion does not entitle the Member to a
         hearing. Expulsion does not affect Member's right to receive a refund of Member's Initiation
         Deposit (if applicable), as set forth in Member's Candidate Application; however, all other rights
         of membership are terminated upon expulsion. Notwithstanding the foregoing, an expelled
         Member must continue to pay dues, fees and other charges as set forth in Section 3.8. An
         expelled Member who holds a transferable membership shall be entitled to be placed on the
         Transfer List following payment of all amounts required to be paid under Section 3.8.

                                         ARTICLE VIII.    MISCELLANEOUS

         Section 8.1.    Associations.

        Members from time to time may form associations or groups which meet at the Facilities and
        share a common interest, which such common       interest may or may not be related to Facilities

O       and activities. The Operator does not assume any responsibility nor accept or incur any liability
        for the activities of any such association or group. Each association or group may develop its
        own rules or policies for self-governance, provided that no association rules or policies may be
        contrary to or in conflict with these Bylaws, or the Rules and Regulations, or the policies
        established by the Owner. The Operator reserves the right to restrict or terminate the use of the
        Facilities by any association which the Operator determines to be contrary to the philosophy or
        best interests of the Club.


        Section 8.2.     Notices.

         Except where otherwise clearly specified herein, whenever any notice, statement, billing or other
        communication is required or permitted to be given a Member under these Bylaws may be given
        in any manner by the Operator that is reasonably intended to timely reach the recipient, including
         United States mail, postage prepaid, overnight courier, hand delivery or electronic mail,
        addressed to Member's last known address on file in the office of the Club. Any notice,
        statement, billing or other communication so sent shall be deemed to have been given and
        received on the third business day following the date of its deposit in the United States mail, the
        following business day if sent by overnight mail, on receipt if sent by hand delivery or when sent
        if sent by electronic mail.




O
                                                                                                       17




                                                                                            H-18
    Case 3:19-cv-01923-W-KSC Document 24-2 Filed 01/15/21 PageID.535 Page 44 of 47




O         Section 8.3.      Liability for injuries:   Release.

           While using the Facilities or participating in Club events, whether on or off the premises,
          Members and their guests are charged with the responsibility of using proper judgment and
          caution at all times. Neither the Club nor the Operator assumes any liability for injuries caused
          to or incurred by any Member, user, or guest or for damage to property resulting from the use
                                                                                                          of
          the Facilities. In consideration of the privileges described herein, each Member and each person
          using the Facilities, equipment and amenities of the Club through a Member's membership,
          expressly agrees that (i) all use of the Facilities, equipment and amenities is undertaken at
          the sole risk of the user, and neither the Owner nor the Operator shall be liable for any
         injuries or damages to any Member or any other persons; and (ii) none of the Owner, the
         Operator or their respective affiliates, officers, directors, shareholders, managers,
         members, agents and employees shall not be subject to and are hereby released and forever
         discharged from any claims or demands whatsoever, including, without any limitation,
         those claims or demands resulting from acts or omissions of active or passive negligence on
         the part of the Owner, the Operator or their respective affiliates, officers, directors,
         shareholders, managers, members, agents or employees.

         Section 8.4.      Personal Property.

         Due to the number of guests and other persons granted access to the Club, the Operator cannot
         guarantee the security of personal property. Therefore, each Member and each person using the
         Facilities is required to take precautions against theft and to properly secure all articles of
        personal property. In consideration of the privileges described herein, each Member and each
O       person using the Facilities, equipment and amenities agrees that neither the Owner nor the
        Operator is responsible or liable for articles damaged, lost or stolen in or about the Club, or left
         in lockers, including, but not limited to, golf clubs, golf bags, jewelry, and other similar personal
        items, or for loss or damage to any property, including, but not limited to, automobiles and the
        contents thereof. Any storage facilities or lockers provided at the Club are offered as a
        convenience to Members and others and neither the Owner nor the Operator represents or
        warrants that the lockers or storage facilities are safe and secure, nor does it guarantee that any
        items placed therein are or will be secure.


        Section 8.5.      Small Claims Court/Arbitration.

        Any controversy arising out of,     or relating in any way to these Bylaws, or the Rules and
        Regulations,          Member's membership, or a breach of any of the foregoing, shall be settled
                         or any
        by bringing a proper action in the small claims court, or its equivalent, if the controversy is
        within the jurisdiction of the small claims court. Any controversy (other than collection cases
        brought by the Operator against a Member for nonpayment of dues, charges and accounts)
        arising out of, or relating in any way to, these Bylaws or the Rules and Regulations, or any
        Member's membership, which is not within the jurisdiction of the small claims court, shall be
        settled by binding arbitration administered by an arbitrator selected by the American Arbitration
        Association (the "Arbitrator"), in accordancewith its rules. A judgment upon an award rendered
        by the Arbitrator may be entered in any court having jurisdiction. The initiating party shall give
        written notice to the other party of its decision to arbitrate by providing a specific statement


O                                                                                                         18




                                                                                              H-19
    Case 3:19-cv-01923-W-KSC Document 24-2 Filed 01/15/21 PageID.536 Page 45 of 47
                                 g                                              e    ,




O         setting forth the nature of the dispute, the amount involved, the remedy sought, and the hearing
          locale requested. The initiating party shall be responsible for all filing requirements and the
          payment of any and all fees according to the rules of the Arbitrator. The Arbitrator shall award
          to the prevailing party, if any, as determined by the Arbitrator, all of its costs and expenses
          including reasonable attorney's fees, Arbitrator's fees, and out-of-pocket expenses of any kind.
         The Arbitrator cannot award more than the Initiation Payment paid for the membership pursuant
         to the Member's Candidate Application, and in no event shall the Operator or the Club be liable
         for any incidental, indirect, speculative, special, consequential, punitive, or exemplary damages
         of any kind. The parties agree to waive any right to trial by jury as well as any rights to appeal
         the final arbitration finding (but not the waiver of any rights to make interlocutory appeals with
         respect to any preliminary or procedural arbitration findings). The arbitration shall be limited
         solely to the dispute or controversy between Member, Operator and the Club, except that
         affiliates of Operator and the Club may also participate at the sole election of Operator and the
         Club. A Member cannot act as a class representative, a private attorney general or in any
         representative capacity, or participate as a member of a class with respect to claims that are
         subject to arbitration hereunder. Should any Member, and Member's spouse, Spousa! Equivalent
        or Spousal Designee, or children (or representative for any children) fail to abide by the
        jurisdictional forums provided for in this Section 8.5 and institute a lawsuit or action against or
        involving the Club or Owner, the Member's membership may be terminated, and the Member's
        transferability rights, if any, shall be forfeited. The Member shall be liable for any attorneys'
        fees and costs (including such fees required in connection with appeal proceedings) incurred in
        connection with the collection of any delinquent Member account(s).

         Section 8.6.   Independent Entity.

         The Members recognize and acknowledge that the Operator is an independent entity, chartered
         under the laws of the State of Delaware to whom the Members will solely look and who is solely
        responsible for the obligations and liabilities of the Operator recited herein, arising hereunder, or
         in any manner related to the transactions contemplated hereby. The Members further recognize
        and acknowledge that no other entity or entities, including (i) the Owner's parent company or
        companies, (ii) any individual, or (iii) any entity affiliated with the Operator which may form,
        organize, provide services to, provide loans and funds to, negotiate for, provide personnel to,
        make representations on behalf of, and from time to time take actions on behalf of or for the
        benefit of the Owner, by direct dealings with the Members or those acting for them, is in any
        manner liable or responsible for the obligations and liabilities of the Owner, whether recited
        herein, arising hereunder, or in any manner related to the transactions contemplated hereby,
        including, but not limited to, the refund of the Initiation Deposit, if applicable.

        Section 8.7.    Binding Effect; Indemnification.

        IN CONSIDERATION  OF THE RIGHTS AND PRIVILEGES  OF MEMBERSHIP,
        EACH MEMBER AGREES, ON HIS OR HER OWN BEHALF, AND ON BEHALF OF
        HIS OR HER SPOUSE, SPOUSAL EQUIVALENT, SPOUSAL DESIGNEE, FAMILY
        AND GUESTS, TO BE BOUND BY THESE BYLAWS AND THE RULES AND
        REGULATIONS.    FURTHERMORE, EACH MEMBER AGREES (I) TO HOLD
        HARMLESS    THE    OWNER   AND   THE    OPERATOR    AND   THEIR


O                                                                                                        19




                                                                                             H-20
    Case 3:19-cv-01923-W-KSC Document 24-2 Filed 01/15/21 PageID.537 Page 46 of 47




O        RESPECTIVEAFFILIATES,    OFFICERS,   DIRECTORS,   SHAREHOLDERS,
         MANAGERS, MEMBERS, AGENTS AND EMPLOYEES, (II) TO INDEMNIFY THE
         SAME FROM ANY CLAIM, LIABILITY  OR LOSS WHICH RESULTS FROM OR IS
         CONNECTED WITH ANY VIOLATION OF THESE BYLAWS OR THE RULES AND
         REGULATIONS BY THE MEMBER, MEMBER'S SPOUSE, SPOUSAL EQUIVALENT,
         SPOUSAL DESIGNEE, FAMILY OR GUESTS, OR ANY DISPUTE ARISING FROM
         MEMBERSHIP, OR ANY USE OF THE FACILITIES OR PREMISES (INCLUDING
         THE USE, MISUSE OR FAILURE OF ANY EQUIPMENTUSED BY THE MEMBERS
         OR THE MEMBER'S FAMILY OR GUESTS), INCLUDING BUT NOT LIMITED TO
         ANY CLAIMS OR DEMANDS WHATSOEVER RESULTING        FROM ACTS OR
         OMISSIONS OF ACTIVE OR PASSIVE NEGLIGENCE ON THE PART OF THE
         OWNER, THE OPERATOR OR THEIR AFFILIATES, OFFICERS, DIRECTORS,
         SHAREHOLDERS, MANAGERS, MEMBERS, AGENTS OR EMPLOYEES.

         Section 8.8.   Associate Club Privileges.

         The Club may participate as an "Associate Club" offering two-way privileges in the Associate
         Clubs International Program (the "ACI Program"). Reciprocal privileges are set forth in the
         Clubs and Resorts Guide section of Private Clubs magazine or as may otherwise be provided by
         the Club from time to time. Members of the Club may qualify for some level of participation in
         the ACI Program at the Associate Clubs listed in the most current roster of Private Clubs
         magazine or as may otherwise be provided by the Club from time to time. Certain participation
         levels may require additional charges for participation by the Member. The privileges will be
        subject to the applicable terms, conditions and restrictions (including radius restrictions) of the
O       ACI Program and the appropriate level of ACI Program benefits selected by Member. The
        participating Associate Clubs may have additional limitations and participants are requested to
        pay all usage fees as may be required under the rules and regulations of a particular Associate
        Club. The terms, conditions and restrictions of the ACI Program and the participating Associate
        Clubs shall be subject to change or termination from time to time, and at any time. Radius
        restrictions are applicable to the Club and the Members, and are based upon the distance from
        the Member's Club and each Member's residences and places of business.     Restrictions can apply
        from more than one residence or place of business if Associate Clubs International, the
        administrator of the ACI Program, determines in its discretion that a Member has more than one
        place of residence or business.

        Section 8.9.    Society Privileges.

        The Club may participate in the Compass Society of Southern California (the "Society"), a
        reciprocal program administered by Society Management, Inc. Each Member participating in the
        Society is expected to abide by the bylaws and rules of each participating club. Participation in
        the Society requires additional charges for participation by the Member. Not all categories of
        membership are eligible for participation in the Society. Operator may determine from time to
        time in its discretion which categories may be eligible for participation in Society.




O                                                                                                      20




                                                                                           H-21
    Case 3:19-cv-01923-W-KSC Document 24-2 Filed 01/15/21 PageID.538 Page 47 of 47




         Section 8.10.   Amendment   to   Bylaws.

         The Operator shall have the right, without notice, to adopt new Bylaws and amend, modify, or
         waive these Bylaws at any time and from time to time. New Bylaws will supersede and replace
         any prior Bylaws of the Club; amendments or modifications shall supersede and replace any
         prior Bylaws with respect to the terms amended or modified. Any such new Bylaws,
         amendments, modifications or waivers shall be effective immediately upon adoption by the
         Operator; a copy of the same shall be made available to the general membership either by
         posting on the Club's website, posting in the Club, or delivery to the membership.

                IN WITNESS WHEREOF,           these   Bylaws have been executed   and   approved by Operator
                    effective as of March
         and are to be                        1,   2011.




                                                         OPERATOR



                                                                                                               I




O




                                                                                                        21




                                                                                             H-22
